PD-1458-15                                                    PD-1458-15
                                                                     COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                    Transmitted 11/9/2015 7:02:39 AM
                                                                      Accepted 11/10/2015 3:47:50 PM
                                                                                      ABEL ACOSTA
                IN THE TEXAS COURT OF CRIMINAL                APPEALS                         CLERK
                             AUSTIN, TEXAS

RYAN MATTHEW STAIRHIME                     §
                                           §
VS.                                        §          CASE NO.
                                           §
THE STATE OF TEXAS                         §


                     MOTION FOR EXTENSION OF TIME

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

       NOW COMES, the appellant, Ryan Matthew Stairhime, by and through his

assistant public defender Jani Maselli Wood, and respectfully moves the Court to grant

an additional thirty days to file the petition for discretionary review and for god cause

would show:

                                           I.

       Mr. Stairhime was convicted of murder and sentenced to 43 years imprisonment.

Ryan Matthew Stairhime v. State, No. 01-13-00493-CR.       In a published opinion, his

conviction was affirmed July 22, 2014. Stairhime v. State, 439 S.W.3d 499 (Tex. App. –

Houston [1st Dist.] 2014, pet. granted). This Court granted review and reversed the First

Court of Appeals. Stairhime v. State, 463 S.W.3d 902 (Tex. Crim. App. 2015). On

remand, the First Court of Appeals again affirmed the conviction on October 15, 2015.

Stairhime v. State, No. 01-13-00493-CR, 2015 WL 6081596 (Tex. App. – Houston [1st

Dist.] 2015, no pet. h.).

                                           November 10, 2015
                                           II.

      The petition is due on November 14, 2015. Mr. Stairhime is requesting an

additional thirty days to prepare the petition until December 14, 2014.

                                           III.

      Undersigned counsel’s reason for the request is:

      Briefs filed

      Filings and Oral Arguments:

10/28/2015 - Oral argument in Marcus Jamez Lewis v. State, 14-14-00779-CR

10/26/2015 - PDR filed in William Johnson v. State, 1254-15

10/22/2015 - Oral argument in Mary Kuol v. State, 14-14-01008-CR

10/19/2015 - Motion for Reconsideration en banc filed in Carlton Penright v. State, 01-12-

00647-CR

10/16/2015 - Motion for new trial filed in Herman Whitfield v. State, Cause Number

1424070 (This case has required numerous court appearances and is set for a hearing on

November 17 & 19, 2015)

10/2/2015 - Motion for New trial filed in Jason Robinson v. State, Cause 1399192

      WHEREFORE, PREMISES CONSIDERED, appellant respectfully prays that

this Court grant an additional 30 days for the petition for discretionary review.




                                           -2-
Respectfully submitted,


ALEXANDER BUNIN
Chief Public Defender
Harris County Texas

/s/ Jani Maselli Wood
_______________________
JANI J. MASELLI WOOD
Assistant Public Defender
State Bar Number 00791195
Harris County Texas
1201 Franklin, 13th Floor
Houston Texas 77002
(713) 368-0001
(713) 368-9278 (Fax)
Jani.Maselli@pdo.hctx.net

Attorney for Appellant,
Ryan Matthew Stairhime




 -3-
                          CERTIFICATE OF SERVICE

      Pursuant to Tex. R. App. Proc. 9.5, this certifies that on November 9, 2015, a

copy of the foregoing was emailed to the Harris County District Attorney’s Office and

emailed to counsel for the state and the State Prosecuting Attorney’s Office (through

texfile.com) at the following address:


      Alan Curry
      Assistant District Attorney
      1201 Franklin Street, 6th Floor
      Houston, TX 77002
      curry_alan@dao.hctx.net

      Lisa McMinn
      Lisa.McMinn@SPA.texas.gov

                                        /s/ Jani J Maselli Wood
                                  ___________________________________
                                  JANI J. MASELLI WOOD




                                         -4-